SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petrobras starts production at Baúna field, in Santos Basin Rio de Janeiro, February 19 th , 2013 – Petróleo Brasileiro S.A. – Petrobras announces that it has put into operation, on Saturday (02/16), the FPSO (Floating, Production, Storage and Offloading) Cidade de Itajaí, starting oil production at Baúna field, located at block BMS-40, in the post-salt of the southern portion of Santos Basin. The FPSO is connected to well 9-SPS-88, which has a potential to produce up to 12,000 barrels per day (bpd). Another ten wells (five production, four water injection and one gas injection) will be connected to the FPSO within the upcoming months, complementing the Development Plan of Tiro and Sídon accumulations. Peak production is expected to be achieved in August. The new FPSO, which belongs to the OOG-TK (Odebrecht and Teekay) consortium, was converted at the Jurong Shipyard, in Singapore, and was chartered to Petrobras. It is able to process up to 80,000 barrels of light oil (34º API) and 2,000,000 m 3 of gas per day. The unit is anchored at a water depth of 275 meters, 210 km off the coast and the produced oil is going to be shipped by relief tankers. Petrobras holds 100% of the exploratory rights of block BMS-40. With the start up of FPSO Cidade de Itajaí, Petrobras has put the third system into production this year. The other 2 units were the FPSO Cidade de São Paulo, which started production at the Sapinhoá field in January, 5 th ; and the FPSO Cidade de São Vicente, in Sapinhoá Norte, in February, 12 th . These units have added 200,000 bpd to Petrobras production capacity. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 19, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
